Argued September 29, 1943.
These appeals result from a head-on collision between two automobiles. The plaintiff, Hope, was driving his car eastwardly on Cheltenham Avenue, Philadelphia, about one o'clock in the morning, and claimed that he was struck head-on by the defendant's car, driven by him, and coming rapidly from the east on the wrong side of the street. The plaintiff, Kenny, was a guest or passenger in Hope's car, and the latter was brought in as an additional defendant in Kenny's action. The collision took place between street intersections. The testimony raised questions of fact as to the negligence of the defendant and the contributory negligence of the plaintiff, Hope, which were for the jury to decide. They decided them in favor of the respective plaintiffs, and against the defendant, who appealed from the judgments entered on the verdicts.
The matters chiefly relied on by appellant's counsel in his oral argument in this court were not included among the reasons for a new trial filed in the court below, although they were peculiarly within the discretion of that court, nor were they specified in the assignments of error filed in this court.
The evidence in the record does not warrant a reversal of the findings of the jury.
The judgments are severally affirmed.